Title: From Thomas Jefferson to Pierre Auguste Adet, 29 June 1806
From: Jefferson, Thomas
To: Adet, Pierre Auguste


                        
                            Sir
                            
                            Washington June 29. 06
                        
                        Your two letters of Mar. 3. & 6. have been duly recieved, and with them the copy of your elementary lessons
                            in chemistry, for which I pray you to accept my thanks. my occupations not permitting me to read any thing but the papers
                            of the day, I reserve it among the treasures to be carried into that retirement to which I shall withdraw at the close of
                            my present period. I hope that in the mean time nothing will happen to lessen that prosperity which results from our
                            external peace & internal tranquility. the great body of our citizens being engaged in the pursuits of agriculture in
                            sparse settlement ensure to us the continuance of order & good government. our sea-port towns indeed have the vices
                            inseparable from crouded habitations of men. but they are but specks on the vast surface of our country, affecting very
                            little the general character of the nation.
                        Dr. Deveze, who is the subject of your letter of Mar. 3. had I believe great merit in the services he
                            rendered in Philadelphia on the first visitation of the Yellow fever in 93. the courage with which he exposed himself to
                            it, when it’s novelty frightened away the physicians & inhabitants of the place, marked a mind of superior benevolence.
                            he was among the earliest too in noting the fact that it is not infectious. experience has since well established that
                            opinion. not but that there are still respectable physicians who maintain the contrary, supporting themselves by so
                            extending the definition of Yellow fever, as to comprehend fevers having strong features of distinction. still it is
                            unquestionable that that fever which has afflicted our cities since 1793. & is particularly distinguished by the name of
                            yellow fever has never been communicated but by going into the particular part of a town where it prevails, & within
                            whose atmosphere only it can be taken: and further it is certain that this particular fever which siezes natives as well
                            as foreigners, has never extended farther South in the US. than Alexandria. the fevers of Norfolk, Charleston & N.
                            Orleans, which have been gratuitously called Yellow fever, have siezed new comers only, not natives or long-residents, and
                            are truly classed with autumnal fevers. with respect to Dr. Deveze’s request of some acknolegement for his services, your
                            knolege of our constitution enables you to say that the general government is restrained to the exercise of those powers
                            only which are enumerated in the constitution, that all others are reserved to the state governments, & consequently the
                            remuneration of discoveries or improvements in the arts & sciences, & services rendered to the public health. his
                            application can of course be recieved by the government of Pensylvania only to which state the service was rendered. the
                            general government cautiously refrains from intermedling in the concerns of the separate states. I hope Dr. Deveze will
                            see in these considerations the obstacles which forbid the interference of our national government in this case, while in
                            my personal sentiments & esteem I render him the justice he merits. I pray you to accept yourself my salutations
                            & assurances of great respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    